Citation Nr: 1007928	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1964 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO which 
denied service connection for the cause of the Veteran's 
death.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The immediate cause of the Veteran's death on November [redacted], 
2006, is shown to have been the result of hepatocellular 
carcinoma.  

4.  The Veteran's hepatocellular cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
Veteran's cancer and his military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  At the time of death, the Veteran was service-connected 
for diabetes mellitus, rated 20 percent disabling.  

6.  A disability of service origin did not cause or play any 
role in the Veteran's death, and did not have a material 
influence in accelerating death.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in May 2007 was sent by VA to 
the appellant in accordance with the duty to notify 
provisions of VCAA, and with it and the content of the 
statement of the case, together with the time given the 
appellant to respond, any shortcomings in the content of the 
original notice does not prejudice the appellant.  

Concerning the duty to assist, the Veteran's service 
treatment records and all VA medical records, including the 
terminal hospital report identified by the appellant have 
been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2009).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2009).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers, prostate cancer, and soft tissue 
sarcoma, manifested at any time after service shall be 
service connected, if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the reputable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  Hence, a claimant may establish service 
connection for any disability shown after service by 
presenting evidence which shows that it was at least as 
likely as not that the disease was caused by inservice 
exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cause of Death

The appellant contends that the Veteran's hepatocellular 
cancer was due to herbicide exposure in service or, in the 
alternative, was caused by his service-connected diabetes 
mellitus.  

The Veteran's service records showed that he served in 
Vietnam for approximately nine months.  His service treatment 
records are silent for any complaints, treatment, 
abnormalities, or diagnosis for any liver or hepatobiliary 
problems during service, and no pertinent abnormalities were 
noted on his separation examination in October 1966.  

VA medical records showed that the Veteran was treated for 
cirrhosis of the liver in August 1990, at which time he was 
noted to have a history of hepatitis, presumably from blood 
transfusions for duodenal ulcer surgery in 1974, chronic 
alcohol abuse, and partial gastrectomy.  An ultrasound scan 
of his liver was normal and showed no evidence of any masses 
or dilated intra-hepatic ducts.  The Veteran was diagnosed 
with diabetes mellitus in January 2002.  A CT scan in April 
2006 revealed a left lobe liver mass which was found to be 
positive for hepatocellular cancer on biopsy in July 2006.  
Additional VA records showed that the Veteran was 
hospitalized for hepatocellular cancer treatment on November 
4, 2006.  On November [redacted], the Veteran was found in his room, 
unresponsive and without a pulse or audibile heart sounds.  
At that time, he was pronounced dead.  

In this case, the appellant does not contend, nor does the 
evidence of record show any signs or symptoms of a liver 
disorder in service or any evidence of liver cancer until 
many years thereafter.  Rather, the appellant asserts that 
the Veteran's hepatocellular cancer was caused by his 
service-connected diabetes mellitus and/or Agent Orange 
exposure.  However, she has not presented any competent 
medical evidence to support that assertion.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Furthermore, the 
appellant, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the exposure to herbicides, the Board notes that 
the Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  38 C.F.R. § 3.309(e); see also Notice 67 Fed. 
Reg. 42600-42608 (2002).  

In this regard, hepatocellular cancer is not enumerated among 
the diseases the Secretary has determined are related to 
herbicide exposure.  Additionally, no health professional has 
suggested that the Veteran's hepatocellular cancer was 
related to herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Thus, there is no basis to 
establish service connection for the cause of the Veteran's 
death under the presumptive provisions of 38 C.F.R. 
§ 3.309(e), based on herbicide exposure.  

In this case, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
Veteran's death.  Accordingly, service connection for the 
cause of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


